                  Case 20-10475-BLS   Doc 160     Filed 03/18/20    Page 1 of 21



                  IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
______________________________
                                   )
In re:                             ) Chapter 11
                                   )
CRAFTWORKS PARENT,                 ) Case No. 20-10475 (BLS)
LLC, et al.,                       )
                                   ) (Jointly Administered)
                  Debtors.         )
                                   ) Re: Docket Nos. 10, 72
                                   )
                                   ) Obj. Deadline: 3/23/20, 4:00 p.m.
                                   ) Hearing Date: 4/3/20, 10:00 a.m.
______________________________     )

              OBJECTION OF CERTAIN UTILITY COMPANIES
      TO THE MOTION OF DEBTORS FOR INTERIM AND FINAL ORDERS
   (I) DETERMINING ADEQUATE ASSURANCE OF PAYMENT FOR FUTURE
UTILITY SERVICES; (II) PROHIBITING UTILITY PROVIDERS FROM ALTERING,
  REFUSING, OR DISCONTINUING UTILITY SERVICES; (III) ESTABLISHING
PROCEDURES FOR DETERMINING REQUESTS FOR ADEQUATE ASSURANCE OF
  PAYMENT; (IV) AUTHORIZING CERTAIN FEE PAYMENTS; (V) REQUIRING
  UTILITY PROVIDERS TO RETURN DEPOSITS FOR UTILITY SERVICES NO
          LONGER IN USE; AND (VI) GRANTING RELATED RELIEF

        American Electric Power (“AEP”), Arizona Public Service Company (“APS”),

CenterPoint Energy Services, Inc. (“CES”), Commonwealth Edison Company (“ComEd”),

Constellation NewEnergy, Inc. (“CNE”), Constellation NewEnergy – Gas Division, LLC

(“CNEG”), Constellation Energy Gas Choice, LLC (“CEGC”), Evergy, Inc. (“Evergy”), Florida

Power & Light Company (“FPL”), Georgia Power Company (“Georgia Power”), Metropolitan

Edison Company (“Met-Ed”), Monongahela Power Company (“Mon Power”), Ohio Edison

Company (“OE”), Potomac Edison Company (“PE”) and Virginia Electric, Power Company d/b/a

Dominion Energy Virginia (“DEV”), Gulf Power Company (“Gulf Power”) and The Potomac

Electric Power Company (“Pepco”) (collectively, the “Utilities”), hereby object to the Motion of


ME1 32891458v.1
                  Case 20-10475-BLS     Doc 160     Filed 03/18/20      Page 2 of 21



Debtors For Interim and Final Orders (I) Determining Adequate Assurance of Payment For

Future Utility Services; (II) Prohibiting Utility Providers From Altering, Refusing, or

Discontinuing Utility Services; (III) Establishing Procedures For Determining Requests For

Adequate Assurance of Payment; (IV) Authorizing Certain Fee Payments; (V) Requiring Utility

Providers To Return Deposits For Utility Services No Longer In Use; and (VI) Granting Related

Relief (the “Utility Motion”) (Docket No. 10), and set forth the following:

                                           Introduction

        The Debtors’ Utility Motion improperly seeks to shift the Debtors’ obligations under

Section 366(c)(3) from modifying the amount of the adequate assurance of payment requested by

the Utilities under Section 366(c)(2) to setting the form and amount of the adequate assurance of

payment acceptable to the Debtors. This Court should not permit the Debtors to shift their

statutory burden.

        The Debtors seek to have this Court approve their form of adequate assurance of

payment, which is a bank account containing $1,328,529.24 that supposedly reflects

approximately one-half of the Debtors’ average monthly utility charges, excluding utility charges

billed directly to the Debtors’ landlords, existing deposits and surety bonds (the “Bank Account”).

The Court should reject the Debtors’ proposed Bank Account because: (1) Outside of

bankruptcy courts that ignore the plain language of Section 366, this “form” of security is not a

recognized form of security by any public utility commission, (2) The Utilities bill the Debtors on

a monthly basis and provide the Debtors with generous payment terms pursuant to applicable

state law, tariffs, regulations or contract, and a two-week account is not sufficient in amount or in

form to provide the Utilities with adequate assurance of payment; (3) Section 366(c) of the


                                                    2
ME1 32891458v.1
                  Case 20-10475-BLS       Doc 160     Filed 03/18/20     Page 3 of 21



Bankruptcy Code specifically defines the forms of adequate assurance of payment in Section

366(c)(1), none of which include a segregated bank account; and (4) Even if this Court were to

improperly consider the Bank Account as a form of adequate assurance of payment for the

Utilities, the Court should reject it as an insufficient form of adequate assurance of payment for

the reasons set forth in Section A.1. of this Objection.

        The Utilities are seeking the following cash deposits from the Debtors, which are amounts

that they are authorized to obtain pursuant to applicable state law or contract:          (a) AEP -

$107,158 (2-month); (b) APS - $30,270 (2.5-month); (c) CES - $77,000 (2-month); (d) ComEd -

$18,810 (2-month); (e) CNE - $117,401 (2-month); (f) CNEG - $22,767 (2-month); (g) CEGC -

$7,635 (2-month; (h) Evergy - $80,910 (2-month); (i) FPL - $29,800 (2-month); (j) Georgia

Power - $33,420 (2-month); (k) Met-Ed - $2,980 (2-month); (l) Mon Power - $10,022(2-month);

(m) OE - $7,936 (2-month); (n) PE - $8,714 (2-month); (o) DEV - $40,648 (2-month); (p) Gulf

Power - $11,568; and (q) Pepco - $21,970 (2-month). Based on all the foregoing, this Court

should deny the Utility Motion as to the Utilities because the amounts of the Utilities’ post-

petition deposit requests are reasonable under the circumstances and should not be modified.

                                                 Facts

                                           Procedural Facts

        1.         On March 3, 2020 (the “Petition Date”), the Debtors commenced their cases under

Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) that are now pending

with this Court. The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

        2.         The Debtors’ chapter 11 bankruptcy cases are being jointly administered.

                                                      3
ME1 32891458v.1
                  Case 20-10475-BLS        Doc 160      Filed 03/18/20     Page 4 of 21



                                           The Utility Motion

        3.         On the Petition Date, the Debtors filed the Utility Motion.

        4.         Because the Utilities were not properly or timely served with the Utility Motion

and the Debtors never attempted to contact the Utilities regarding their adequate assurance

requests prior to the filing of the Utility Motion, the Utilities had no opportunity to respond to the

Utility Motion or otherwise be heard at the ex parte hearing on the Utility Motion that took place

on March 4, 2020, despite the fact that Section 366(c)(3) (presuming this was the statutory basis

for the relief sought by the Debtors) requires that there be “notice and a hearing” to the Utilities.

        5.         On March 4, 2020, the Court entered the Interim Order (I) Prohibiting Utility

Providers From Altering, Refusing, or Discontinuing Utility Services, (II) Determining Adequate

Assurance of Payment For Future Utility Services, (III) Establishing Procedures For

Determining Adequate Assurance of Payment, and (IV) Granting Related Relief (the “Interim

Utility Order”)(Docket No. 72). The Interim Utility Order set (i) an objection deadline of March

23, 2020 and (ii) the final hearing on the Utility Motion to take place on April 3, 2020 at 10:00

a.m.

        6.         Through the Utility Motion, the Debtors seek to avoid the applicable legal

standards under Sections 366(c)(2) and (3) by seeking Court approval for their own form of

adequate assurance of payment, which is the Bank Account containing $1,328,529.24 that

supposedly reflects approximately one-half of the Debtors’ average monthly utility charges,

excluding utility charges billed directly to the Debtors’ landlords, existing deposits and surety

bonds. Utility Motion at ¶ 10. Reducing the monies contained in the Bank Account by the

amounts of alleged prepetition deposits or a surety bond does not make sense because the

                                                       4
ME1 32891458v.1
                  Case 20-10475-BLS        Doc 160     Filed 03/18/20     Page 5 of 21



Debtors do not know if: (i) any cash deposits held by a Utility will remain after a utility exercises

its right under Section 366(c)(4) of the Bankruptcy Code to recoup prepetition security against

prepetition debt; or (ii) a balance will remain on a surety bond after payment of prepetition debt.

        7.         It is not clear from the Utility Motion or the Interim Utility Order, however, what

specific amounts, if any, are included in the Bank Account for the Utilities because there are no

amounts identified in the pleadings or any exhibits thereto.

        8.         The proposed Bank Account is not acceptable to the Utilities and should not be

considered relevant by this Court because Sections 366(c)(2) and (3) do not allow the Debtors to

establish the form or amount of adequate assurance of payment. Under Sections 366(c)(2) and

(3), this Court and the Debtors are limited to modifying, if at all, the amount of the security

sought by the Utilities under Section 366(c)(2).

        9.         The Debtors seek Court approval that the amount contained in the Bank Account

attributable to each utility provider will be returned to the Debtors within ten (10) business days of

the earlier of (i) reconciliation and payment by the Debtors of a final invoice following termination

of utility services, and (ii) the effective date of any Chapter 11 confirmed plan. As the Utilities bill

the Debtors in arrears, and the Utilities would likely provide post-petition utility goods/services to

the Debtors through a sale closing date or the effective date of a plan, any monies contained in the

Bank Account on behalf of the Utilities should not be returned to the Debtors until the Debtors

confirm that they have paid in full their post-petition utility expenses owed to the Utilities. Utility

Motion at ¶ 21(j).

        10.        The Utility Motion does not address why the Bank Account would be underfunded

with only two-weeks of utility charges when the Debtors know that the Utilities are required by

                                                      5
ME1 32891458v.1
                  Case 20-10475-BLS       Doc 160    Filed 03/18/20    Page 6 of 21



applicable state laws, regulations, tariffs or contract to bill the Debtors monthly. Moreover,

presumably the Debtors want the Utilities to continue to bill them monthly and provide them with

the same generous payment terms that they received prepetition.         Accordingly, if the Bank

Account is relevant, which the Utilities dispute, the Debtors need to explain: (A) why they are

only proposing to deposit two-week amounts into the Bank Account for the Utilities; and (B)

how such an insufficient amount could even begin to constitute adequate assurance of payment

for the Utilities’ monthly bills.

        11.        Furthermore, the Utility Motion does not address why this Court should consider

modifying, if at all, the amounts of the Utilities’ adequate assurance requests pursuant to Section

366(c)(2). Rather, without providing any specifics, the Utility Motion merely states that the Bank

Account, ”in conjunction with the Debtors’ ability to pay for future utility services in accordance

with their prepetition practices,” constitutes sufficient adequate assurance of payment. Utility

Motion at ¶ 20.

                                    The Debtors’ Financing Motion

        12.        On the Petition Date, the Debtors filed the Motion of Debtors For Interim and

Final Orders (I) Authorizing the Debtors To Obtain Senior Secured Postpetition Financing; (II)

Granting Liens and Superpriority Administrative Expense Status; (III) Authorizing the Use of

Cash Collateral; (IV) Granting Adequate Protection To Prepetition Secured Parties; (V)

Scheduling a Final Hearing; and (VI) Granting Related Relief (the “Financing Motion”)(Docket

No. 11).

        13.        Through the Financing Motion, the Debtors seek authority to enter into a new

money credit facility not to exceed $23 million, and a roll up loan facility not to exceed $115

                                                    6
ME1 32891458v.1
                  Case 20-10475-BLS        Doc 160     Filed 03/18/20     Page 7 of 21



million. Financing Motion at page 15.

        14.        Through the Financing Motion, the Debtors also seek the approval of a carve-out

for the payment of fees of the Debtors’ professionals incurred prior to a Carve-Out Trigger

Notice, plus an additional $250,000 following delivery of a Carve-Out Trigger Notice (the

“Carve-Out”). Financing Motion at pages 18-19.

        15.        The DIP Facility has the following Sale Milestones: (i) no later than 30 days after

the Petition Date – entry of Bid Procedures Order; (ii) no later than 75 days after the Petition

Date – completion of auction; (iii) no later than 80 days after the Petition Date – entry of Sale

Order; and (iv) no later than 90 days after the Petition Date – consummation of sale. Financing

Motion at pages 20-21.

        16.        On March 5, 2020, the Court entered the Interim Order (I) Authorizing the

Debtors To Obtain Senior Secured Postpetition Financing; (II) Granting Liens and Superpriority

Administrative Expense Status; (III) Authorizing the Use of Cash Collateral; (IV) Granting

Adequate Protection To Prepetition Secured Parties; (V) Scheduling a Final Hearing and (VI)

Granting Related Relief (the “Interim Financing Order”)(Docket No. 79).

        17.        The Interim Financing Order approved the Carve-Out. Interim Financing Order at

pages 46-47.

        18.        The Interim Financing Order also approved a wind-down reserve in the amount of

$500,000 (inclusive of the Carve-Out) to be used by the Debtors for the purposes of

administering their Chapter 11 cases and confirming a Chapter 11 Plan or liquidation, provided

that the funding of such wind-down reserve is conditioned on the consummation of the sale of

substantially all of the Debtors’ assets. Interim Financing Order at page 46.

                                                      7
ME1 32891458v.1
                  Case 20-10475-BLS       Doc 160    Filed 03/18/20     Page 8 of 21



        19.        Attached as Exhibit “2” to the Interim Financing Order is a 131-week budget

through the week ending May 31, 2020 (the “Budget”). It is unclear whether the Debtors have

budgeted sufficient sums for the timely payment of their post-petition utility expenses.

                                          The Sale Motion

        20.        On the Petition Date, the Debtors filed the Combined Motions of the Debtors For

Orders: (I)(A) Approving Bid Procedures In Connection With Sale of the Debtors’ Assets; (B)

Scheduling Auction and Hearing To Consider Approval of Sale; (C) Approving Procedures Related

To Assumption of Certain Executory Contracts and Unexpired Leases; (D) Approving Form and

Manner of Notices; and (E) Granting Related Relief; and (II)(A) Authorizing Sale of the Debtors’

Assets, Free and Clear of All Liens, Claims, Interests, and Encumbrances; (B) Approving Assumption

and Assignment of Certain Executory Contracts and Unexpired Leases Related Thereto; and (C)

Granting Related Relief (the “Sale Motion”)(Docket No. 19).

        21.        The Debtors entered into a Stalking Horse Agreement with DBFLF CFTWE Holdings,

L.P., an affiliate of Fortress Credit Co LLC. Sale Motion at page 8.

        22.        The Debtors’ propose the following timeline to conduct the sale process and auction:

(i) April 1, 2020 – hearing on Sale Motion; (ii) April 24, 2020 – assumption and assignment notice

service deadline; (iii) May 15, 2020 – sale objection deadline, cure/assignment objection deadline,

adequate assurance objection deadline, and bid deadline; (iv) May 19, 2020 – auction; (v) May 20,

2020 – assignment notice service deadline; (vi) May 22, 2020 – sale hearing; and (vii) June 1, 2020 –

sale closing date. Sale Motion at ¶ 22.

                                      The Lease Rejection Motions

        23.        On the Petition Date, the Debtors filed the Motion of Debtors For An Omnibus Order

                                                     8
ME1 32891458v.1
                  Case 20-10475-BLS      Doc 160     Filed 03/18/20     Page 9 of 21



(I) Authorizing and Approving (A) Rejection of Certain Unexpired Leases Upon the Surrender Date

and (B) Procedures For the Sale or Abandonment of De Minimis Assets Free and Clear of All Liens,

Claims, Interests and Encumbrances; (II) Granting Related Relief (the “First Lease Rejection

Motion”)(Docket No. 16).

        24.        Pursuant to the First Lease Rejection Motion, the Debtors are seeking authority to

reject certain leases as of March 31, 2020. First Lease Rejection Motion at ¶ 35.

        25.        On the Petition Date, the Debtors filed the Motion of Debtors for an Omnibus Order

(I) Authorizing (A) the Rejection of Certain Unexpired Leases and (B) Abandonment of Certain

Personal Property, If Any, Each Effective Nunc Pro Tunc to the Petition Date; and (II) Granting

Related Relief (the “Second Lease Rejection Motion”)(Docket No. 18).

        26.        Pursuant to the Second Lease Rejection Motion, the Debtors are seeking authority to

reject certain leases, effective nunc pro tunc to the Petition Date. Second Lease Rejection Motion at ¶

1.

        27.        On March 13, 2020, Debtors’ counsel, by email, confirmed that although the Debtors

seek authority to reject certain leases as of the Petition Date pursuant to the Second Lease Rejection

Motion, the Debtors will still require utility service at the rejected lease locations until March 31, 2020

to remove fixtures and equipment.

                                       Facts Concerning CNE

        28.        CNE provides electricity and related services to Debtor Logan’s Roadhouse, Inc.

(“Logan’s”) pursuant to a Master Retail Electricity Supply Agreement and related Fixed Price

Solutions Transaction Confirmation (collectively, the “Electricity Agreement”), that sets forth the

terms and conditions concerning CNE’s provision of electricity and related services to Logan’s.

                                                    9
ME1 32891458v.1
                  Case 20-10475-BLS      Doc 160    Filed 03/18/20    Page 10 of 21



CNE has continued to provide Logan’s with electricity and related services pursuant to the

Electricity Agreement since the Petition Date.

        29.        Pursuant to the Electricity Agreement, Logan’s receives approximately one month

of electricity and related services before CNE issues a bill. Once a bill is issued, Logan’s has 20

days to pay the bill. If Logan’s fails to timely pay a bill, a late fee may be subsequently imposed

on the account. Accordingly, Logan’s could receive approximately two months of electricity and

related services before CNE could terminate the Electricity Agreement after a post-petition

payment default.

        30.        The estimated pre-petition debt owed by Logan’s to CNE is approximately

$63,100. CNE is requesting a two-month cash deposit of $117,401 as adequate assurance of

payment from Logan’s, which is an amount it can obtain from Logan’s pursuant to the terms and

conditions of the Electricity Agreement.

                                       Facts Regarding CNEG

        31.        CNEG provides natural gas and related services to Debtor CraftWorks Restaurants

& Breweries, Inc. (“CraftWorks”)and to Logan’s pursuant to multiple Base Contracts for Sale

and Purchase of Natural Gas and multiple related Transaction Confirmations (collectively, the

“CNEG Gas Agreements”) that set forth the terms and conditions concerning CNEG’s provision

of natural gas and related services to CraftWorks and Logan’s. CNEG has continued to provide

CraftWorks and Logan’s with natural gas and related services pursuant to the CNEG Gas

Agreements since the Petition Date.

        32.        Pursuant to the CNEG Gas Agreements, CraftWorks and Logan’s receive

approximately one month of natural gas and related services before CNEG issues a bill. Once a

                                                    10
ME1 32891458v.1
                  Case 20-10475-BLS      Doc 160     Filed 03/18/20    Page 11 of 21



bill is issued, CraftWorks and Logan’s have 15 days to pay the applicable bill. If CraftWorks or

Logan’s fail to timely pay a bill, a late fee may be subsequently imposed on the account.

Accordingly, CraftWorks and Logan’s could receive approximately two months of natural gas and

related services before CNEG could terminate the CNEG Gas Agreements after a post-petition

payment default.

        33.        The estimated pre-petition debt owed by CraftWorks and Logan’s to CNEG is

approximately $31,100. CNEG is requesting a two-month cash deposit of $22,767 as adequate

assurance of payment from CraftWorks and Logan’s, which is an amount it can obtain from

CraftWorks and Logan’s pursuant to the terms and conditions of the CNEG Gas Agreements.

                                         Facts Concerning CEGC

        34.        CEGC provides natural gas and related services to CraftWorks pursuant to a

contract to supply natural gas to several CraftWorks locations in Illinois (the “CEGC Gas

Agreement”). CEGC has continued to provide CraftWorks with natural gas pursuant to the

CEGC Gas Agreement since the Petition Date.

        35.        Under the CEGC Gas Agreement, CraftWorks receives approximately one month

of natural gas supply before CEGC issues a bill. Once a bill is issued, CraftWorks must timely pay

the bill. If Craftworks fails to timely pay the bill, CEGC must provide CraftWorks with a 15 day

written notice before CraftWorks will be in default under the CEGC Gas Agreement. Accordingly,

CraftWorks could receive approximately two months of natural gas supply before CEGC could

terminate the CEGC Gas Agreement for a post-petition payment default.

        36.        The estimated pre-petition debt owed by CraftWorks to CEGC is approximately

$11,600. CEGC is seeking a two-month deposit of $7,635 as adequate assurance of payment

                                                    11
ME1 32891458v.1
                  Case 20-10475-BLS      Doc 160     Filed 03/18/20    Page 12 of 21



from CraftWorks, which is an amount it can obtain from Craftworks pursuant to the terms and

conditions of the CEGC Gas Agreement

                                          Facts Concerning CES

        37.        CES provides natural gas and related services to the Debtors pursuant to the Base

Contract for Sale and Purchase of Natural Gas and related Transaction Confirmation (collectively,

the “Gas Agreement”) that set forth the terms and conditions concerning CES’s provision of

natural gas and related services to the Debtors. CES has continued to provide the Debtors with

natural gas and related services pursuant to the Gas Agreements since the Petition Date.

        38.        Under the billing cycle set forth in the Gas Agreement, the Debtors receive

approximately one month of utility goods and/or services before CES issues an invoice for such

charges. Once a bill is issued, the Debtors have 10 days to pay the applicable bill. If the Debtors

fail to timely pay the bill, a late charge may be imposed. The Gas Agreement may be terminated if

certain events of default occur.        Accordingly, under the billing cycle set forth in the Gas

Agreement, the Debtors could receive approximately two months of unpaid charges before CES

could cease the supply of natural gas and related services for a post-petition payment default.

        39.        The estimated pre-petition debt owed by the Debtors to CES is approximately

$53,251.94. CES is seeking a two-month deposit of $77,000 as adequate assurance of payment

pursuant to Section 366(c) of the Bankruptcy Code.

              Facts Concerning the Utilities Other Than CNE, CNEG, CEGC and CES

        40.        Each of the Utilities provided the Debtors with prepetition utility goods and/or

services and have continued to provide the Debtors with utility goods and/or services since the

Petition Date.

                                                     12
ME1 32891458v.1
                  Case 20-10475-BLS       Doc 160     Filed 03/18/20     Page 13 of 21



           41.     Under the Utilities’ billing cycles, the Debtors receive approximately one month of

utility goods and/or services before the Utility issues a bill for such charges. Once a bill is issued,

the Debtors have approximately 20 to 30 days to pay the applicable bill. If the Debtors fail to

timely pay the bill, a past due notice is issued and, in most instances, a late fee may be

subsequently imposed on the account. If the Debtors fail to pay the bill after the issuance of the

past due notice, the Utilities issue a notice that informs the Debtors that they must cure the

arrearage within a certain period of time or its service will be disconnected. Accordingly, under

the Utilities’ billing cycles, the Debtors could receive at least two months of unpaid charges

before the utility could cease the supply of goods and/or services for a post-petition payment

default.

           42.     In order to avoid the need to bring witnesses and have lengthy testimony regarding

the Utilities regulated billing cycles, the Utilities request that this Court, pursuant to Rule 201 of

the Federal Rules of Evidence, take judicial notice of the Utilities’ billing cycles. Pursuant to the

foregoing request and based on the voluminous size of the applicable documents, the Utilities’

web site links to their tariffs and/or state laws, regulations and/or ordinances are set forth in

Exhibit “A” attached hereto.

           43.     Subject to a reservation of the Utilities’ right to supplement their post-petition

deposit requests if additional accounts belonging to the Debtors are subsequently identified or the

Debtors return to the Utilities for commodity supply, the Utilities’ post-petition deposit requests

are as follows:




                                                      13
ME1 32891458v.1
                  Case 20-10475-BLS          Doc 160     Filed 03/18/20   Page 14 of 21




Utility                   No. of Accts.           Est. Prepet. Debt                 Dep. Request

AEP                       12                      $51,242.79                        $107,158 (2-month)

APS                       2                       $243.86                           $30,270 (2.5-month)

ComEd                     7                       $5,730.12                         $18,810 (2-month)

Evergy                    6                       $17,623.51                        $80,910 (2-month)

FPL                                               Not yet available                 $29,600 (2-month)

Georgia Power             3                       $17,363.82                        $33,420 (2-month)

Met-Ed                    2                       $1,213.91                         $2,980 (2-month)

Mon Power                 1                       $5,516.87                         $10,022 (2-month)

OE                        1                       $4,731.31                         $7,936 (2-month)

PE                        1                       $5,536.34                         $8,714 (2-month)

DEV                       5                       $24,388.11                        $40,648 (2-month)

Gulf Power                1                       $4,421.53                         $11,568 (2-month)

Pepco                     4                       $23,012.60                        $21,970 (2-month)



          44.      AEP holds prepetition cash deposits totaling $16,164.69 that it will recoup against

prepetition debt pursuant to Section 366(c)(4) of the Bankruptcy Code. None of the prepetition

cash deposit will remain after recoupment.

          45.      Evergy holds prepetition cash deposits totaling $15,510.38 that it will recoup

against prepetition debt pursuant to Section 366(c)(4) of the Bankruptcy Code. None of the

prepetition           cash         deposit        will         remain       after         recoupment.

                                                       14
ME1 32891458v.1
                  Case 20-10475-BLS        Doc 160       Filed 03/18/20      Page 15 of 21



        46.        Georgia Power held prepetition cash deposits totaling $35,786.28 that it recouped

against prepetition debt pursuant to Section 366(c)(4) of the Bankruptcy Code. Any remaining

deposit after recoupment can be applied to Georgia Power’s post-petition deposit request.

        47.        FPL held prepetition cash deposits totaling $22,472 that it recouped against

prepetition debt pursuant to Section 366(c)(4) of the Bankruptcy Code. Any remaining deposit

after recoupment can be applied to FPL’s post-petition deposit request.

        48.        Pepco held prepetition cash deposits totaling $13,550 that it recouped against

prepetition debt pursuant to Section 366(c)(4) of the Bankruptcy Code. None of the prepetition

cash deposit will remain after recoupment.

                                                 Discussion

        A.         THE UTILITY MOTION SHOULD BE DENIED AS TO THE UTILITIES.

        Sections 366(c)(2) and (3) of the Bankruptcy Code provide:

              (2) Subject to paragraphs (3) and (4), with respect to a case filed under chapter
               11, a utility referred to in subsection (a) may alter, refuse, or discontinue utility
               service, if during the 30-day period beginning on the date of the filing of the
               petition, the utility does not receive from the debtor or the trustee adequate
               assurance of payment for utility service that is satisfactory to the utility;

              (3)(A) On request of a party in interest and after notice and a hearing, the court
               may order modification of the amount of an assurance of payment under
               paragraph (2).

        As set forth by the United States Supreme Court, “[i]t is well-established that ‘when the

statute's language is plain, the sole function of the courts--at least where the disposition required

by the text is not absurd--is to enforce it according to its terms.’” Lamie v. United States Trustee,

540 U.S. 526, 534, 124 S. Ct. 1023, 157 L. Ed. 2d 1024 (2004) (quoting Hartford Underwriters

Ins. Co. v. Union Planters Bank, N. A., 530 U.S. 1, 6, 120 S. Ct., 1942, 147 L. Ed. 2d 1 (2000)).

                                                        15
ME1 32891458v.1
                  Case 20-10475-BLS    Doc 160      Filed 03/18/20     Page 16 of 21



Rogers v. Laurain (In re Laurain), 113 F.3d 595, 597 (6th Cir. 1997) (“Statutes . . . must be

read in a ‘straightforward’ and ‘commonsense’ manner.”). A plain reading of Section 366(c)(2)

makes clear that a debtor is required to provide adequate assurance of payment satisfactory to its

utilities on or within thirty (30) days of the filing of the petition. In re Lucre, 333 B.R. 151, 154

(Bankr. W.D. Mich. 2005). If a debtor believes the amount of the utility’s request needs to be

modified, then the debtor can file a motion under Section 366(c)(3) requesting the court to

modify the amount of the utility’s request under Section 366(c)(2).

        In this case, the Debtors filed the Utility Motion to improperly shift the focus of their

obligations under Section 366(c)(3) from modifying the amount of the adequate assurance of

payment requested under Section 366(c)(2) to setting the form and amount of the adequate

assurance of payment acceptable to the Debtors. Accordingly, this Court should not reward the

Debtors for their failure to comply with the requirements of Section 366(c) and deny the Utility

Motion as to the Utilities.

                   1.    The Debtors’ Proposed Bank Account Is Not Relevant
                         And Even If It Is Considered, It Is Unsatisfactory
                         Because It Does Not Provide the Utilities With
                         Adequate Assurance of Payment.

        This Court should not even consider the Bank Account as a form of adequate assurance of

payment because: (1) It is not relevant because Section 366(c)(3) provides that a debtor can only

modify “the amount of an assurance of payment under paragraph (2)”; and (2) The Bank Account

is not a form of adequate assurance of payment recognized by Section 366(c)(1)(A). Moreover,

even if the Court were to consider the Bank Account, the Bank Account is an improper and

otherwise unreliable form of adequate assurance of future payment for the following reasons:



                                                   16
ME1 32891458v.1
                  Case 20-10475-BLS     Doc 160     Filed 03/18/20    Page 17 of 21



             1. Unlike the statutory approved forms of adequate assurance of payment, the
                Bank Account is not something held by the Utilities. Accordingly, the
                Utilities have no control over how long the Bank Account will remain in
                place.

             2. It is underfunded from the outset because the Utilities issue monthly bills
                and by the time a default notice is issued the Debtors will have received
                approximately 60 days of commodity or service.

             3. The Debtors fail to state whether draws from the Bank Account would be
                limited to two-week amounts and what amounts, if any, are in the Bank
                Account for each Utility to draw upon.

             4. The Debtors are not required to replenish the Bank Account following pay-
                outs.

             5. The Debtors should not reduce the amount of Bank Account on account of
                the termination of utility services to a Debtor account until the Debtors
                confirm that all post-petition charges on a closed account are paid in full.

           Accordingly, the Court should not approve the Bank Account as adequate assurance as

  to the Utilities because the Bank Account is: (a) not the form of adequate assurance requested

  by the Utilities; (b) not a form recognized by Section 366(c)(1)(A); and (c) an otherwise

  unreliable form of adequate assurance.

                   2.    The Utility Motion Should Be Denied As To The
                         Utilities Because The Debtors Have No Set Forth Any
                         Basis For Modifying The Utilities’ Request Deposits.

           In the Utility Motion, the Debtors fail to address why this Court should modify the

  amounts of the Utilities’ requests for adequate assurance of payment. Under Section 366(c)(3),

  the Debtors have the burden of proof as to whether the amounts of the Utilities’ adequate

  assurance of payment requests should be modified. See In re Stagecoach Enterprises, Inc., 1

  B.R. 732, 734 (Bankr. M.D. Fla. 1979) (holding that the debtor, as the petitioning party at a

  Section 366 hearing, bears the burden of proof). However, the Debtors do not provide the

                                                   17
ME1 32891458v.1
                  Case 20-10475-BLS     Doc 160     Filed 03/18/20      Page 18 of 21



  Court with any evidence or factually supported documentation to explain why the amounts of

  the Utilities’ adequate assurance requests should be modified. Accordingly, the Court should

  deny the relief requested by Debtors in the Utility Motion and require the Debtors to comply

  with the requirements of Section 366(c) with respect to the Utilities.

        B.         THE COURT SHOULD ORDER THE DEBTORS TO PROVIDE
                   THE ADEQUATE ASSURANCE OF PAYMENT REQUESTED BY
                   THE UTILITIES PURSUANT TO SECTION 366 OF THE
                   BANKRUPTCY CODE.

        Section 366(c) was amended to overturn decisions such as Virginia Electric and Power

Company v. Caldor, Inc., 117 F.3d 646 (2d Cir. 1997), that held that an administrative expense,

without more, could constitute adequate assurance of payment in certain cases.                Section

366(c)(1)(A) specifically defines the forms that assurance of payment may take as follows:

                   (i) a cash deposit;
                   (ii) a letter of credit;
                   (iii) a certificate of deposit;
                   (iv) a surety bond;
                   (v) a prepayment of utility consumption; or
                   (vi) another form of security that is mutually agreed upon between the
                         utility and the debtor or the trustee.

        Section 366 of the Bankruptcy Code was enacted to balance a debtor’s need for utility

services from a provider that holds a monopoly on such services, with the need of the utility to

ensure for itself and its rate payers that it receives payment for providing these essential services.

See In re Hanratty, 907 F.2d 1418, 1424 (3d Cir. 1990). The deposit or other security “should

bear a reasonable relationship to expected or anticipated utility consumption by a debtor.” In re

Coastal Dry Dock & Repair Corp., 62 B.R. 879, 883 (Bankr. E.D.N.Y. 1986). In making such a

determination, it is appropriate for the Court to consider “the length of time necessary for the



                                                    18
ME1 32891458v.1
                  Case 20-10475-BLS     Doc 160      Filed 03/18/20      Page 19 of 21



utility to effect termination once one billing cycle is missed.” In re Begley, 760 F.2d 46, 49 (3d

Cir. 1985).

        The Utilities bill the Debtors on a monthly basis for the charges already incurred by the

Debtors in the prior month. The Utilities then provide the Debtors with approximately 10 to 30

days to pay a bill before a late fee may be charged, and also provide written notice before utility

service can be terminated for non-payment pursuant to applicable state laws, tariffs and/or

contracts.    Based on the foregoing state-mandated and contract-mandated billing cycles, the

minimum period of time the Debtors could receive service from the Utilities before termination of

service for non-payment of post-petition bills is approximately two (2) months. Moreover, even if

the Debtors timely pay their post-petition utility bills, the Utilities still have potential exposure of

approximately 45 to 60 days based on their billing cycles. Furthermore, the amounts of the

Utilities’ deposit requests are the amounts that the applicable public service commission, which is

a neutral third-party entity, or applicable contract, permit the Utilities to request from their

customers. The Utilities are not taking the position that the deposits that they are entitled to

obtain under applicable state law or contract are binding on this Court, but, instead are

introducing those amounts as evidence of amounts that their regulatory entities or contracts

permit the Utilities to request from their customers.

        Moreover, in contrast to the improper treatment proposed to the Debtors’ Utilities, the

Debtors have made certain that post-petition professionals are favored creditors over the Utilities

by ensuring that the post-petition bills/expenses of Debtors’ counsel are paid, even in the event of

a post-petition default on the use of DIP financing, by seeking a $250,000 professionals carve-out




                                                     19
ME1 32891458v.1
                  Case 20-10475-BLS        Doc 160     Filed 03/18/20    Page 20 of 21



for the payment of their fees/expenses after a default and a guarantee of payment for fees incurred

up to a default.

        Furthermore, as set forth in paragraph 27 above, Debtors’ counsel confirmed that

although the Debtors seek authority to reject certain leases as of the Petition Date pursuant to the

Second Lease Rejection Motion, the Debtors will still require utility service at the rejected lease

locations until March 31, 2020 to remove fixtures and equipment.

        Therefore, despite the fact that the Utilities continue to provide the Debtors with crucial

post-petition utility services on the same generous terms that were provided prepetition, with the

possibility of non-payment, the Debtors are seeking to deprive the Utilities of any adequate

assurance of payment for which they are entitled to for continuing to provide the Debtors with

post-petition utility goods/services. Against this factual background, it is reasonable for the

Utilities to seek and be awarded the full security they have requested herein.

        WHEREFORE, the Utilities respectfully request that this Court enter an order:

      1.           Denying the Utility Motion as to the Utilities;

      2.           Awarding the Utilities the post-petition adequate assurance of payments pursuant

                   to Section 366 in the amount and form satisfactory to the Utilities, which is the

                   form and amount requested herein; and

      3.           Providing such other and further relief as the Court deems just and appropriate.




                                                       20
ME1 32891458v.1
                  Case 20-10475-BLS   Doc 160     Filed 03/18/20   Page 21 of 21



Dated: March 18, 2020                 McCARTER & ENGLISH, LLP

                                      /s/ Shannon D. Humiston
                                      William F. Taylor, Jr. (#2936)
                                      Kate R. Buck (DE#5140)
                                      Shannon D. Humiston (DE#5740)
                                      Renaissance Centre
                                      405 North King Street, 8th Floor
                                      Wilmington, DE 19801
                                      Telephone: (302) 984-6300
                                      Facsimile: (302) 984-6399
                                      E-mail: wtaylor@mccarter.com
                                      E-mail: kbuck@mccarter.com
                                      E-mail: shumiston@mccarter.com

                                      and

                                      LAW FIRM OF RUSSELL R. JOHNSON III, PLC
                                      Russell R. Johnson III (VSB No. 31468)
                                      John M. Craig (VSB No. 32977)
                                      2258 Wheatlands Drive
                                      Manakin-Sabot, Virginia 23103
                                      Telephone: (804) 749-8861
                                      Facsimile: (804) 749-8862
                                      E-mail: russell@russelljohnsonlawfirm.com
                                              john@russelljohnsonlawfirm.com

                                      Counsel for American Electric Power, Arizona Public
                                      Service Company, CenterPoint Energy Services, Inc.,
                                      Commonwealth Edison Company, Constellation
                                      NewEnergy, Inc., Constellation NewEnergy – Gas Division,
                                      LLC, Constellation Energy Gas Choice, LLC, Evergy, Inc.,
                                      Florida Power & Light Company, Georgia Power
                                      Company, Metropolitan Edison Company, Monongahela
                                      Power Company, Ohio Edison Company, Potomac Edison
                                      Company and Virginia Electric, Power Company d/b/a
                                      Dominion Energy Virginia, Gulf Power Company and The
                                      Potomac Electric Power Company




                                                 21
ME1 32891458v.1
